I114th CONGRESS2d SessionH. R. 6517IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. O'Rourke (for himself and Mr. Walz) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Defense and the Secretary of Veterans Affairs to post at certain locations the average national wait times for veterans to receive an appointment for health care at medical facilities of the Department of Veterans Affairs, and for other purposes. 
1.Short titleThis Act may be cited as the Increasing New recruit Focus On Receiving Mental healthcare Act or the INFORM Act. 2.Posting of average national wait times for health care appointments and average processing times of disability compensation claims and appeals (a)Findings; sense of Congress (1)FindingsCongress finds the following: 
(A)According to the Suicide Data Report, 2012, of the Department of Veterans Affairs, 22 veterans commit suicide every day. (B)According to estimates of the Department, only approximately five of these 22 veterans are enrolled in the mental health care system of the Department. 
(2)Sense of CongressIt is the sense of Congress that— (A)The Department of Veterans Affairs must be more urgent and effective in its approach to addressing veteran suicide and providing veterans access to mental health care; and 
(B)Congress urges the Department to ensure that preventing veteran suicide and providing veterans access to mental health care is the top reform priority of the Department. (b)Provision of informationNot later than 30 days after the date of the enactment of this Act, and on a monthly basis thereafter, the Secretary of Veterans Affairs shall— 
(1)determine, with respect to the one-year period before the date of the determination— (A)the average national wait times (in days) for a veteran enrolled in the health care system established under section 1705(a) of title 38, United States Code— 
(i)to receive an appointment for mental health care at a medical facility of the Department of Veterans Affairs; and (ii)to receive an appointment for primary health care at such a facility; 
(B)the average claims processing time of the Secretary with respect to claims for disability compensation under chapter 11 of such title 38; and (C)the average appeals processing time of the Secretary to decide an appeal to such a claim for disability compensation; and  
(2)provide the Secretary of Defense with such information determined under paragraph (1). (c)Posting of informationThe Secretary of Defense shall place in a conspicuous location at each military entrance processing station a sign that— 
(1)is not less than 18 inches tall by 24 inches wide; and (2)is continuously updated to display the most current information received by the Secretary pursuant to subsection (b)(2).  
(d)DefinitionsIn this section: (1)The term appeals processing time means, with respect to a veteran filing an appeal to a decision of the Secretary of Veterans Affairs denying a claim for disability compensation under chapter 11 of title 38, United States Code, the period beginning on the date on which the claimant files a notice of disagreement and ending on the date on which the claimant is informed of the decision to such notice of disagreement. 
(2)The term claims processing time means, with respect to a veteran filing a claim for disability compensation under chapter 11 of title 38, United States Code, the period beginning on the date on which the claim is originally received by the Secretary of Veterans Affairs and ending on the date on which the Secretary informs the claimant of the decision. (3)The term wait time means, with respect to a veteran receiving an appointment for health care at a medical facility of the Department of Veterans Affairs, the period beginning on the date on which the veteran first requests such appointment and ending on the date on which such appointment occurs. 
